Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered March 28, 2011, convicting defendant, after a jury trial, of burglary in the third degree, petit larceny and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to an aggregate term of three to six years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Defendant challenges the evidence supporting the unlawful entry element *514of burglary. However, the evidence amply supported the conclusion that defendant knew he had been barred from entering the premises. There is no basis for disturbing the jury’s credibility determinations.
Since defendant did not ask for any further relief after the court sustained his objection, he did not preserve his claim that certain testimony went beyond the scope of the court’s Molineux ruling (see People v Molineux, 168 NY 264 [1901]), and we decline to review it in the interest of justice. As an alternative holding, we find that the court’s curative action was sufficient, and that the testimony was not unduly prejudicial in any event.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Sweeny, Manzanet-Daniels, Feinman and Clark, JJ.